DETAILED ACTION
This Office Action is in response to the applicant’s amendments filed on 20 October 2021.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest Configure the NGV wireless device to transmit a short sequence frame (SP) at a start of each TXOP of the TXOPs, as recited in independent claims 1, 17 and 19.

With regards to claims 1, 17 and 19, the closest prior art reference of record, Cariou et al. (US Publication 2019/0261352), discloses The NGV STA may encode a physical layer convergence procedure (PLCP) protocol data unit (PPDU) for transmission in a dedicated short-range communication (DSRC) frequency band allocated for vehicular communication by NGV STAs and legacy STAs. The NGV STA may encode the PPDU in accordance with an NGV enhanced physical (PHY) layer protocol, and includes usage of a mid-amble, space-time block coding (STBC), or low-density parity check (LDPC) coding. In other cases, the NGV STA may encode the PPDU in accordance with a legacy PHY layer protocol that is compatible with the legacy STAs, and excludes usage of the mid-amble, the STBC, and the LDCP coding.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472    

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472